Title: C. W. F. Dumas to John Adams: A Translation, 19 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 19 February 1781

The latest English newspapers have copied a long article from the New York Gazette on the subject of an alleged mutiny of 2,000 men in General Washington’s army. However discredited, for good reason, this impure source may be, the news is cause for concern here for the good party and gives some hope to the Anglomanes. Please sir, answer me as soon as you know or are persuaded of the facts, and, supposing some of it is true, tell me what the consequences will be so that I may calm the weak and diminish the joy of the ill-intentioned.
The provincial states of Holland will reassemble next Wednesday. One must hope that the scene here comes alive at least a bit. The time approaches when we ought to have news from St. Petersburg.
I am with great respect, sir, your very humble and very obedient servant

Dumas

